                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON

DONALD E. ROWLAND, JR.,                                            Case No. CV16-2334-SI

                            PLAINTIFF,
                                                                             ORDER
        v.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                            DEFENDANT.


                                               ORDER

        The Court, having considered Plaintiff’s Motion for an award of attorney’s fees made

pursuant to 42 U.S.C. § 406(b), and upon all the supporting documents annexed thereto,

        IT IS ORDERED that attorney’s fees be granted in the amount of $28,898.38, which

represents 25% of the retroactive benefits awarded to Plaintiff, pursuant to 42 U.S.C. § 406(b),

and that such fees be paid to primary counsel for Plaintiff, Charles E. Binder. Upon receipt of

this sum, counsel for Plaintiff is directed to remit $4,543.42 to Plaintiff, which represents the fees

previously awarded in this case under the Equal Access to Justice Act.



          April 22, 2019
Entered: ______________                                  /s/ Michael H. Simon
                                                        __________________________________
                                                        Michael H. Simon
                                                        United States District Judge
